Exhibit 10.20

NATIONAL FINANCIAL PARTNERS CORP.

SEVERANCE PLAN

PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION

 

I. Introduction

National Financial Partners Corp. (the “Company”) has established this National
Financial Partners Corp. Severance Plan (the “Plan”), effective February 1, 2009
(the “Effective Date”) for Eligible Employees (as defined herein) of the Company
and of Participating Employers (as defined herein).

The purpose of the Plan is to offer Eligible Employees who suffer an involuntary
termination of employment without Cause, as defined below, the opportunity to
receive Severance Pay (as defined herein), subject to the terms and conditions
set forth herein, including the execution and non-revocation of a separation
agreement (as set forth in Section V below).

This document constitutes both the Plan document and the summary plan
description of the Plan.

 

II. Definitions

A. “Affiliate” means any entity that together with the Company would constitute
a single employer within the meaning of Code Section 414(b), (c) or (m).

B. “Base Pay” means your weekly base salary (or, if you are an hourly employee,
your weekly wages based on your normally scheduled workweek) from the Employer
immediately prior to your Separation Date and will not include overtime pay,
bonus payments, commissions, employer contributions for benefits or other items
of incentive or extraordinary compensation. Your Base Pay for purposes of the
Plan will be determined before reduction for any salary reduction contributions
that were being made on your behalf to any plan of the Employer under Sections
125, 132(f) or 401(k) of the Code.

C. “Cause” means any one of the following:

 

  (i) your failure to substantially fulfill your obligations with respect to
your employment or service;

 

  (ii) your (a) being charged with or convicted of a felony or (b) engaging in
conduct that constitutes gross negligence or gross misconduct in carrying out
your duties with respect to your employment or service;

 

  (iii) the improper disclosure by you of proprietary, privileged or
confidential information of the Employer; your breach of a fiduciary duty owed
to the Employer; or violation by you of any noncompetition, nonsolicitation or
confidentiality provision or any other material provision contained in any
agreement between you and the Employer;

 

  (iv) (a) any material act by you involving dishonesty or disloyalty with
respect to the business of the Employer or (b) any act by you involving moral
turpitude which adversely affects the business of the Employer; or

 

  (v) the breach by you of any material provision of the Employer’s code of
ethics or policies with regard to trading in securities of the Company or any
other policies or regulations of the Employer governing the conduct of its
employees or contractors.

The determination of whether your termination of employment is for Cause shall
be made by the Employer, in its sole and absolute discretion, and such
determination shall be final, conclusive and binding on you.

D. “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

E. “Company” means National Financial Partners Corp., a Delaware corporation,
and any and all successors or assignees, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business or assets of the Company and such successors and assignees shall
perform the Company’s obligations under the Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
or assignment had taken place.

F. “Eligible Employee” means an employee of an Employer, other than (a) any
employee listed as a named executive officer on the Company’s current or prior
proxy statements as filed with the Securities and Exchange Commission, (b) an
employee who, on the Separation Date, is both a participant under and is
eligible to receive payment or benefits under the National Financial Partners
Corp. Change in Control Severance Plan, (c) an employee covered by a collective
bargaining agreement, or (d) a leased employee, a temporary or seasonal
employee, or an independent contractor or consultant.

G. “Employer” means the Company and the Participating Employers hereunder.

H. “Participating Employer” means, as of the Effective Date, NFP Insurance
Services, Inc. and NFP Securities, Inc., and any and all successors or
assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business or assets of a
Participating Employer and such successors and assignees shall perform the
Participating Employer’s obligations under the Plan, in the same manner and to
the same extent that the Participating Employer would be required to perform if
no such succession or assignment had taken place. The Board of Directors of the
Company, an authorized committee thereof, or its designee may, in its sole
discretion, designate other Affiliates as Participating Employers hereunder.

I. “Separation Date” means the date designated by the Employer as the date on
which your employment with the Employer is scheduled to terminate, which may be
postponed or accelerated by the Employer in its sole discretion.

J. “Severance Pay” means the amount payable to, and benefits payable on behalf
of, an Eligible Employee who satisfies the requirements set forth in Section III
hereof, in accordance with Section IV hereof.

K. “Severance Period” means the period during which Severance Pay under the Plan
is paid to you.

 

III. Eligibility

A. You are eligible to participate in the Plan if:

 

  (i) you are an active Eligible Employee; and

 

  (ii) you receive written notice that your employment is being involuntarily
terminated without Cause by your Employer.

Notwithstanding the foregoing, you are not eligible to participate in the Plan
if you are offered a new position by the Employer, a Participating Employer or
one of the Company’s Affiliates that is (a) substantially the same with respect
to duties or responsibilities and compensation and benefits as your position at
the time of your termination and (b) within 50 miles of your principal place of
employment at the time of your termination, provided that the Plan Administrator
(as defined below) may elect not to enforce this provision with respect to
certain Eligible Employees, in its sole discretion.

B. Your entitlement to Severance Pay is expressly contingent upon your
satisfaction of the following requirements:

 

  (i) you must remain employed by the Employer in good standing, as determined
by the Employer in its sole discretion, until your Separation Date and not be
terminated for Cause or voluntarily resign before your Separation Date;

 

-2-



--------------------------------------------------------------------------------

  (ii) you must continue to perform your duties as assigned in a satisfactory
manner and otherwise comply with all Company policies (as determined at the sole
discretion of the Employer) through your Separation Date;

 

  (iii) you must return to the Employer, by your Separation Date, all property
belonging to the Employer, including, but not limited to, confidential
information, vehicles, records, lists, keys, credit cards, files, papers,
billing information, cell phones, electronic devices, computers and other
equipment;

 

  (iv) you must comply with the covenants and agreements set forth in Section
VIII of the Plan until the expiration of the Severance Period; and

 

  (v) you must sign, return and not revoke an Agreement (as defined below)
within the requisite time period (as further described in Sections V and VI
below).

If you are terminated from employment and it is subsequently determined that, by
virtue of conduct or circumstances, arising either before or after the
termination, Cause existed, would have existed, or now exists to terminate your
employment, your termination will be deemed to have been for Cause and you will
be ineligible for Severance Pay under the Plan. In the event that Severance Pay
has already been paid by the Employer, the Employer will be entitled to recover
any payments previously paid to you if it determines that you engaged in conduct
that would render you ineligible for Severance Pay under the Plan.

 

IV. Severance Pay

If you are an Eligible Employee and you satisfy the requirements set forth in
Section III above, you will be entitled to receive Severance Pay, based on your
title as of your Separation Date as set forth in the chart below. You will also
be paid an amount for any accrued and unused paid time off days for the calendar
year in which your Separation Date occurs, based on your rate of Base Salary,
which accrued amounts shall be paid no later than the payroll date for the first
full payroll period following your Separation Date. For purposes of the
following, credit for partial years of service shall be prorated on a monthly
basis (subject to the maximum set forth below).

 

Title

   Weeks of Base Pay
Per Years of Service    Maximum

Executive Vice President

   4 weeks    26 weeks

Senior Vice President or Vice President

   3 weeks    26 weeks

All other Eligible Employees

   2 weeks    12 weeks

 

V. Commencement of Payment of Severance Pay Under the Plan

As noted above, in order to receive Severance Pay under the Plan, you must
submit a signed and dated Agreement and General Release (in the form provided by
the Employer) to the Employer, c/o Director of Human Resources, National
Financial Partners Corp., 340 Madison Avenue, 19th Floor, New York, NY 10173,
and such Agreement and General Release must be received by the Director of Human
Resources on or before the 21st or 45th day, as applicable, following your
receipt thereof and, as applicable, the disclosure information provided under
the Older Workers Benefit Protection Act. Notwithstanding the foregoing, in the
event you return the executed and non-revocable original of the Agreement and
General Release prior to your Separation Date, your receipt of Severance Pay
will also be conditioned upon your submission of a signed and dated Supplemental
General Release (in the form provided by the Employer on or before your
Separation Date) to the Employer (at the address listed above), which
Supplemental General Release must be received by the Director of Human Resources
on or before the 21st or 45th day, as applicable, following your receipt thereof
and, as applicable, the disclosure information provided under the Older Workers
Benefit Protection Act. The Agreement and General Release, and, if applicable,
the Supplemental General Release, are referred to herein as the “Agreement.”
Such

 

-3-



--------------------------------------------------------------------------------

Agreement will contain a release of any claims that you may have against the
Employer and its related parties, and certain other covenants, including,
without limitation, confidentiality and non-disparagement covenants, and will
confirm your agreement to the non-solicitation provisions under Section VIII of
the Plan.

If you fail to sign and return the Agreement to the Employer at the address in
the paragraph above within the timeframe specified above, or you timely elect to
revoke the Agreement (as described in Section VI below), you will not be
eligible to receive Severance Pay under the Plan and will have no rights under
the Plan in connection with your termination of employment.

As described below, no Severance Pay is payable under the Plan until you sign
and return the Agreement to the Employer and your time for revocation of the
Agreement expires.

Your decision to sign the Agreement and receive Severance Pay is entirely
voluntary, and is yours alone. No one from the Company or any of the
Participating Employers is permitted to advise you as to what decision you
should make.

 

VI. Revocation of the Agreement

If you sign and return the Agreement to the Employer at the address listed in
Section V above, you will have the time set forth in the Agreement, which shall
be at least seven (7) days following the date that you sign the Agreement to
change your decision and revoke the Agreement (the “Revocation Period”). If the
last day of the Revocation Period falls on a Saturday, Sunday or a legal
holiday, then the last day of the Revocation Period will be deemed to be the
next business day. You may exercise your right to revoke the Agreement by
delivering a written notice of revocation to the Employer at the address listed
in Section V above, and such revocation notice must be received by the Director
of Human Resources by no later than the last day of the Revocation Period.
Assuming you do not revoke the Agreement, it will become final on the day after
the last day of the Revocation Period. If you exercise your right to revoke the
Agreement, you will not be eligible to receive Severance Pay under this Plan or
the Agreement in connection with your termination of employment.

 

VII. Payment of Severance Pay

A. Severance Pay will be paid as follows:

 

  (i) If you are an Executive Vice President, Senior Vice President or Vice
President, payment of your Severance Pay under the Plan will be made to you in
installments in accordance with the Employer’s normal payroll practices. These
payments will begin on the payroll date for the first full payroll period
following the Employer’s receipt of a fully executed and non-revocable original
of the Agreement and General Release, or, if applicable and if later, the
Supplemental General Release.

 

  (ii) If you are an Eligible Employee other than as described in clause
(i) above, you will receive your Severance Pay in a lump sum on the payroll date
for the first full payroll period following the Employer’s receipt of a fully
executed and non-revocable original of the Agreement and General Release, or, if
applicable and if later, the Supplemental General Release.

B. The Employer shall have the right to make such provisions as it deems
necessary or appropriate to satisfy any obligations it may have to withhold
federal, state or local income or other taxes incurred by reason of payments
pursuant to the Plan. In lieu thereof, the Employer shall have the right to
withhold the amounts of such taxes from any other sums due or to become due from
the Employer to you upon such terms and conditions as the Plan Administrator may
prescribe.

C. In the event that you die following your involuntary termination of
employment without Cause and before receiving the Severance Pay due to you under
the Plan, such amount will be paid to the appointed administrator, executor or
personal representative of your estate in accordance with this Section VII. If
the Plan

 

-4-



--------------------------------------------------------------------------------

Administrator shall find that any person to whom any benefit is payable under
the Plan is unable to care for his or her affairs because of illness or
accident, or is a minor, any such benefit due (unless a prior claim therefore
shall have been made by a duly appointed guardian, committee or other legal
representative) may be paid to the spouse, a child, parent, or brother or
sister, or to any person deemed by the Plan Administrator to have incurred
expense for such person otherwise entitled to Severance Pay under the Plan, in
such manner and proportions as the Plan Administrator may determine in its sole
discretion. Any such payment shall be a complete discharge of the liabilities of
the Employer and the Plan Administrator under the Plan.

 

VIII. Non-Solicitation

A. In order to receive your Severance Pay, during your employment and at all
times prior to completion of the Severance Period you shall not do either of the
following:

 

  (i) directly or indirectly, on your own behalf or on behalf of any other
person or entity, solicit or hire or attempt to solicit or hire, or assist any
other person in soliciting or hiring any employee, agent or contractor of the
Company’s Affiliated Group (as defined below) or induce any employee, agent or
contractor of the Company’s Affiliated Group to terminate his or her employment
or cease doing business with the Company’s Affiliated Group for any reason
whatsoever. Nothing in the foregoing shall be deemed to prohibit you or any
other person or entity from hiring any employee, agent or contractor of the
Company’s Affiliated Group who responds to a solicitation of a general nature
not directed to such employee, agent, or contractor; nor shall the foregoing be
deemed to prohibit any other person or entity with which you may become
affiliated from soliciting or hiring any employee, agent or contractor of the
Company’s Affiliated Group provided that you have no direct or indirect
involvement in such solicitation or hiring.

 

  (ii) directly or indirectly, on your own behalf or on behalf of any other
person or entity (a) engage in any business transaction or relationship or
perform any services in any material way competitive with the Company’s
Affiliated Group with or for a client or prospective client of the Company’s
Affiliated Group, known by you to be such, or (b) interfere with any business
relationship between the Company’s Affiliated Group or induce any client or
prospective client to discontinue any business relationship with the Company’s
Affiliated Group or to refrain from entering into a business relationship or
transaction with the Company’s Affiliated Group.

As used herein, the “Company’s Affiliated Group” shall mean the Company and all
corporations, partnerships or other legal entities which, directly or
indirectly, are in control of, are controlled by, or under common control with,
the Company.

B. Any provision of this Section VIII that is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective solely to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. Without limiting the generality of the foregoing, in
the event that any provision of this Section VIII is determined to be
unenforceable by reason of its extension for too great a period of time or over
too great a range of activities, it will be interpreted to extend only over the
maximum period of time or range of activities as to which it may be enforceable.

C. In the event you breach Section VIII.A of the Plan, the Employer will incur
damages, the amount of which will be difficult or impossible to ascertain, and
any damages at law awarded to the Employer will be an insufficient remedy to the
Employer. Therefore, the Employer will be entitled to elect to recover as
liquidated damages, and not as a penalty, the total amount of the Severance Pay
provided to you hereunder in the event you breach Section VIII.A of the Plan.
The foregoing remedies will be cumulative and not exclusive remedies for any
breach of Section VIII.A.

 

-5-



--------------------------------------------------------------------------------

IX. Repayment of Severance Pay Upon Re-Employment with the Employer

If your employment is terminated and you receive Severance Pay under the Plan,
your ability to be later rehired by the Employer may be conditioned on your
return of all or a portion of Severance Pay you received under the Plan, as
determined by the Employer in its sole discretion.

 

X. Advisors

Your decision to participate in the Plan is important and should be given
careful thought. You have the right and the opportunity to consult with an
attorney of your choice before you sign the Agreement. You may also wish to
consult with a tax advisor or financial consultant.

 

XI. Entitlement to Other Benefits

If you are eligible to receive Severance Pay under the Plan (whether or not you
choose to participate), you will not be entitled to receive any other severance,
separation, retention, notice or termination payments on account of your
employment with or separation from the Employer under any other plan, policy,
program or agreement, which such plans, policies, programs and agreements will
be deemed superseded and amended to reflect the terms hereof. If, for any
reason, you are entitled to or receive any other severance, separation,
retention, notice or termination payments on account of your employment with the
Employer (including, for example, any payments required to be paid to you by the
Employer under any federal or state law such as the Worker Adjustment and
Retraining Notification Act, other than unused time off and floating holidays
accrued as of your Separation Date), your Severance Pay under the Plan will be
reduced by the amount of such other payments paid or payable to you, unless
otherwise prohibited by law.

 

XII. ERISA Information

The following information is required to be provided to you under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”):

 

OFFICIAL NAME OF THE PLAN:

   National Financial Partners Corp. Severance Plan

SPONSOR:

  

National Financial Partners Corp.

340 Madison Avenue, 19th Floor

New York, NY 10173

(212) 301-4000

EMPLOYER IDENTIFICATION

NUMBER (EIN):

   13-4029115

PLAN NUMBER:

   507 TYPE OF PLAN:    Employee Welfare Benefit Plan PLAN YEAR:    January 1 to
December 31 TYPE OF ADMINISTRATION:    Employer Administered PLAN ADMINISTRATOR:
  

Human Resources Committee

National Financial Partners Corp.

340 Madison Avenue, 19th Floor

New York, NY 10173

(212) 301-4000

PLAN EFFECTIVE DATE:    February 1, 2009

Subject to the limitations of applicable law, the Plan Administrator may
delegate any and all of its powers and responsibilities hereunder to other
persons.

 

-6-



--------------------------------------------------------------------------------

The Plan Administrator and its designees shall not be liable for any action or
determination made in good faith with respect to the Plan. The Employer shall,
to the fullest extent permitted by law, indemnify and hold harmless each member
of the committee comprising the Plan Administrator and each director, officer
and employee of the Employer for liabilities or expenses that they and each of
them incur in carrying out their respective duties under the Plan, other than
for any liabilities or expenses arising out of such individual’s willful
misconduct or fraud.

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator or its designee will also
answer any questions you may have about the Plan. Service of legal process may
be made upon the Plan Administrator. If the position designated above as Plan
Administrator no longer exists or is not filled at any particular time (or the
person filling such position is incapacitated), the Company shall appoint
another person or position to act as Plan Administrator hereunder.

All Severance Pay under the Plan is paid out of the general assets of the
Employer. The Plan is not funded and has no assets.

 

XIII. Claims Procedure

If you are a participant under the Plan, you will automatically receive the
benefits to which you are entitled under the Plan. If you (or your beneficiary,
if applicable) feel you have not been provided with all benefits to which you
are entitled under the Plan, you may file a written claim with the Claim
Administrator, who is Director of Human Resources, National Financial Partners
Corp., 340 Madison Avenue, 19th Floor, New York, NY 10173, with respect to your
rights to receive benefits from the Plan. You will be informed of the Claim
Administrator’s decision with respect to your claim within ninety (90) days
after it is filed. Under special circumstances, the Claim Administrator may
require an additional period of not more than ninety (90) days to review your
claim. If that happens, you will receive a written notice of that fact, which
will also indicate the special circumstances requiring the extension of time and
the date by which the Claim Administrator expects to make a determination with
respect to the claim. If the extension is required due to your failure to submit
information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
until the date on which you respond to the Plan’s request for information to the
extent required by law.

If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, you will be provided with a written notice
setting forth the reason for the determination, along with specific references
to Plan provisions on which the determination is based. This notice will also
provide an explanation of what additional information is needed to evaluate the
claim (and why such information is necessary), together with an explanation of
the Plan’s claims review procedure and the time limits applicable to such
procedure, as well as a statement of your right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

If your claim has been denied, or an adverse benefit determination has been
made, you may request that the Plan Administrator review the denial. The request
must be in writing and must be made within sixty (60) days after written
notification of denial. In connection with this request, you (or your duly
authorized representative) are entitled to (i) be provided, upon written request
and free of charge, with reasonable access to (and copies of) all documents,
records, and other information relevant to the claim; and (ii) submit to the
Plan Administrator written comments, documents, records, and other information
related to the claim.

The review by the Plan Administrator will take into account all comments,
documents, records, and other information you submit relating to the claim. The
Plan Administrator will make a final written decision on a claim review, in most
cases within sixty (60) days after receipt of a request for a review. In some
cases, the claim may take more time to review, and an additional processing
period of up to sixty (60) days may be required. If that happens, you will
receive a written notice of that fact, which will also indicate the special
circumstances

 

-7-



--------------------------------------------------------------------------------

requiring the extension of time and the date by which the Plan Administrator
expects to make a determination with respect to the claim. If the extension is
required due to your failure to submit information necessary to decide the
claim, the period for making the determination will be tolled from the date on
which the extension notice is sent to you until the date on which you respond to
the Plan’s request for information to the extent required by law.

The Plan Administrator’s decision on the claim for review will be communicated
to you in writing. If an adverse benefit determination is made with respect to
the claim, the notice will include: (i) the specific reason(s) for any adverse
benefit determination, with references to the specific Plan provisions on which
the determination is based; (ii) a statement that you are entitled to receive,
upon request and free of charge, reasonable access to (and copies of) all
documents, records and other information relevant to the claim; and (iii) a
statement of your right to bring a civil action under Section 502(a) of ERISA.
The decision of the Plan Administrator is final, conclusive and binding on all
parties.

The foregoing procedures must be exhausted before you bring a legal action
seeking payment of benefits under the Plan.

 

XIV. Plan Interpretation and Benefit Determination

The Plan is administered and operated by the Plan Administrator (or the Claim
Administrator with respect to initial benefit claims) who has complete
authority, in such person’s sole and absolute discretion, to construe the terms
of the Plan (and any related or underlying documents or policies), and to
determine the eligibility for, and amount of, Severance Pay due under the Plan
to participants and their beneficiaries. All such interpretations and
determinations of the Plan Administrator (or the Claim Administrator with
respect to initial benefit claims), whether of fact or law, shall be final,
conclusive and binding upon all parties and persons affected thereby.

 

XV. Amendment and Termination

The Company reserves the right, in its sole and absolute discretion, to
terminate, modify and amend the Plan in whole or in part, at any time, for any
reason, with or without advance notice, by action of the Company’s Board of
Directors or an authorized committee thereof. If the Plan is terminated, amended
or modified, your right to participate in, or receive Severance Pay under, the
Plan may be changed; provided, however, that the Severance Pay payable to a
participant who has been provided an Agreement to consider in connection with
the Plan prior to such termination, amendment or modification, shall not be
reduced by the termination, amendment or modification. No individual may become
entitled to additional Severance Pay or other rights under the Plan after the
Plan is terminated. Under no circumstances will any benefit under the Plan ever
vest or become nonforfeitable.

 

XVI. Compliance with Section 409A

Although the Employer makes no guarantee with respect to the treatment of
payments under the Plan and shall not be responsible in any event with regard to
their compliance with Section 409A (as defined below), the Plan is intended to
be exempt from Section 409A of the Code and any regulations or official guidance
relating thereto (collectively, “Section 409A”) and shall be limited, construed
and interpreted in accordance with such intent. No payment described hereunder
will be made unless and until you have had a “separation from service” within
the meaning of Section 409A. It is intended that your Separation Date
constitutes a “separation from service” under Section 409A.

 

-8-



--------------------------------------------------------------------------------

XVII. ERISA Rights

As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series), if any, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series), if any, and an updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.

Receive a summary of the Plan’s annual financial report (if any). The Plan
Administrator is required by law to furnish each participant with a copy of any
summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report,
if any, from the Plan and do not receive them within thirty (30) days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court. If you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

-9-



--------------------------------------------------------------------------------

XVIII. Miscellaneous

The records of the Employer with respect to base pay, years of service, title,
grade and all other relevant matters shall be final, conclusive and binding for
all purposes of the Plan.

The benefits payable under the Plan shall not be subject to alienation,
transfer, assignment, garnishment, execution or levy of any kind, and any
attempt to cause any benefits to be so subjected shall not be recognized.

Neither the establishment of the Plan, nor any modification thereof, nor the
payment of any benefits hereunder, shall be construed as giving to any
participant, employee (or any beneficiary of either), or other person any legal
or equitable right against the Employer or any officer, director or employee
thereof; and in no event shall the terms and conditions of employment by the
Employer of any employee be modified or in any way affected by the Plan.

The Plan is intended to constitute an “employee welfare benefit plan” under
Section 3(1) of ERISA. The Plan shall be construed, administered and governed
under the laws of the State of New York, to the extent not preempted by ERISA or
other federal law.

Nothing contained herein shall be construed as conferring upon you the right to
continue in the employ of the Employer as an employee in any other capacity or
to interfere with the Employer’s right to discharge you at any time for any
reason whatsoever.

Any benefit payable under the Plan shall not be deemed salary or other
compensation to you for the purposes of computing benefits to which you may be
entitled under any pension plan or other arrangement of the Employer maintained
for the benefit of its employees, unless such plan or arrangement provides
otherwise.

In case any provision of the Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
the Plan shall be construed and enforced as if such illegal and invalid
provision never existed. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.

All announcements, notices and other communications regarding the Plan shall be
made by the Employer in writing (electronic or otherwise).

This Plan supersedes all severance policies or practices (verbal or written)
covering the matters addressed herein. In addition, this Plan will supersede any
established and/or unwritten policies that were distributed prior to this date.

 

-10-